 

 

 

Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 1 of 19

Exhibit A - iBackPack Indiegogo Homepage
INDIEGOGO 3 cicire nowt works Equity Offerings” SignUp Login

Closed

iBackPack - WiFi, Ultra-Thin &
Powerful Batteries

Bota Ms

 

9 Buth in o noad

 

Err athy

 

$721.390 65 oro tg ed

BS: unset shee i

 

 
 

 

 

Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 2 of 19

- iBackPack Indiegogo Homepage

 

e « ©
, eo ¢@

se eee

STANDARD CONFIGURATION

 

Wi-Fi Version
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 3 of 19

Indiegogo Homepage

ADOT A
Se Taos

reer se neers
Pe At Pe ey at -
Se REL.

Sct a Es hare cat)

Be ee ad)

Bae ERG Ne LT Bas

BEC moar fic Bae Td —_—
Bat) een psc e get

* Car charger with 2. UNE sorts
Bea

oF er eee Bee
Sas ae es
ee LR. ariiag ,

 

 

HEL TIME A

Wi-Fi/Mi-Fi HOTSPOT

Lm
0

an as
i
i rad

    

WE SME PE CONNER TIONS
VIA ALE MAIOR C ARRIFRS
TS STANDARTS

© atat Sprint verizon T
© vodotone Qeistra Oo, Digicel

20000MAH “MAMA” POWER BANK
INCLUDFOINZ3 9 We
UPGRADES ONLY

INCLUDED IN 2.0
UPGRADES ONLY

   
 

 

 

Case 3:19-cv-00160 Documenti1-1 Filed on 05/06/19 in TXSD

Exhibit A - iBackPack Indiegogo Homepage

LAB Moone dart ty tom atoed bathe Shaan, Se teat

Pt tee iityr Meee Wi

INCLUDED IN 2.0 UPGRADES ONLY

BLUETOOTH AUDIO SYSTEM
INCLUDE

 

CHARGING ZIPPER CABLE
INCLUDED

 

. y\

é
TYPE-C CHARGING CABLE
INCLUDED

INCLUDED IN 2.0 UPGRADES ONLY
§ PORT

QCz.0 USB WALL CHARGER

i
{
bo Se

Le

002.0 | 40W | |

 

INCLUDED IN 2.0
UPGRADES ONLY

 

INCLUDED JN 2.0 UPGRADES ONLY

NC 1?aV - 24V USA CAR CHARGER

Page 4 of 19
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 5 of 19

__... _.. ..Exhibit A.-iBackPack Indiegogo Homepage
INCLUDED

INCLUDED IN 1.0 AND 2.0 IBACKPACK

TSA CHECKPOINT FRIENDLY

Yor Ain Mga tana yirue netted TAC alaperent Fraeiuany Deaptiey ee ates TS.
‘nme. sre nan ne ace aS, Hemp YR, ARM Re UNE OMe Te
eckpen Fete aly bay TSA artnet Rasta

 

INTEGRATED TSA

BEC bee

 

TRAVEL SENTRY

APP ROWED

 

ae

3

TBACKPACK™
MOBILE APPS

      
 

G8 46 Wir

MASSIVE 4 USB PORTS &
BATTERY BANK ARS RAC TASLE
POWER CORO

we

GPS] ANTI-THEFT

A perfect combination of
technolagy and design

      
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 6 of 19

Pack Indiegago Homepage

 

> 69 iBackPack 1.0

Power Pack

 

iBackPack 1.0

  

 
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 7 of 19

_ Exhibit A - iBackPack Indiegogo Homepage

 

 

rena

 

PERKS

WT SITE

FAQ

ot ere

  

yet

Mon time

  

   
   

Roekiack ae dne olny it

   
  
 
 
 
  

jars she cur hha da Sturt oe

 

a? Labbe PRS tees

   

Har kPa

 

tog at de fiarter, pte ercet iat

ety tere vor fle te tt

 

 
 

 

land for ese Reretr

 

eee ie Tse Do ened cen et

 

ee rttorens:

     

Sean aD ING EP Mike Carper grs for eae PS

Of

   

eter Get a

   

 

   

AaB tehe

SEO CGOINE The t ee

 

   
  
  

 

a3 ©

 

thor the ecentia rete pore apis

   

 

wdeppedton Faye rary Phare ad:

 

Pats battery

 

      

Wd wet ihe wt rege

 

POO Sabaret ecard

  

Treleo ar

a

  

gS al ha brated 2 athoat 204

   

 

TE DAO eye TET

   

   

We ASMA TD sett fa es eT

   

treet

 

vem at ti by cots ete gh rept. Che tips

  

Pete wa veda tones ass

 

f and

 

Tepe Go otrthe eigat

 

Mate

  
 
 
  

 

area

her tecet othe

 

fporet

 
 

 

c that pees ride

Wet pre

 

not ge oo

 

 

A yng thre abs ArT RA itvatits Be tebe Salat

   

 
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 8 of 19

Exhibit A - iBackPack Indiegogo Homepage

Qoo08

   

 
Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 9 of 19

Exhibit B - iBackPack Kickstarter Homepage

Qa wey Sege up

iBackPack 2.0 - 4G MiF1, HiTech Batteries - Smart Cables

IBackPack 2.0 - SGA4G WI
FieMi Fi, Biaerooth Audie,
Massive Batteries, 6 USB,
Witeless. Cat Charger, 50
Porkets, Bulletproof Options

Doug Monahan
NEXT GENERATION ne aTaNT
20 Hours TO GO ma nenregee ne? Monette ne beg

 

 

Support this project

Fleage S2E or Nore

 

NEXT GENERATION arta
20 Hours TO GO Pagge $68 or ware
Gta te pg venwe $76,694
252

& yen 2st» Ary abece i the gests

iBackPack? o

NEXT GENERATION bigoye Hrs ors
BACKPACK

   

Sep ote Mb HOE GE cred

lenge $c ar nave

 
 

 

Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 10 of 19

Exhibit B - iBackPack Kickstarter Homepage

i

a a 6) - —

ewpage S249 cr nore

 

BoE 0 Sane lal

Sree PRES |]

A RAR Ree Reo

Petes BS to ae ed
Beers Meet ME eed

SR ER EL

Se eee he Be ae

BO ae MS Ee cs Bae

Reese Bey

Rt Ree aad

See ae)

RRS i a le

De Me de ES Oe Sac

SiR Cee
BUR EE er Beck

Sep re AD PANE IN TA ge Gt
a a te aI ee

 

Pogqe B249 of nate

 

BECOME A

Wi-Fi/Mi-Fi HOTSPOT

-

Pere se Re

eee

Sep 2015 AP RENE On he done

Mieage Sue or more

    

ANT FLAME TECONNECTIONS
VIA ALL MAJOR CARRIFRS
ISSTANDARES

S atat Sprint erkzon
« te Sn Ee hee P| nf PResinnd
 

Case 3:19-cv-00160 Document1-1 Filed on 05/06/19 in TXSD Page 11 of 19

Far ns Cat we

@, vocarone qursirbit amie U5. 2% ficastarter Homepage

haba ene

sep cote Ar. abece itt Tee 6 OD

Breage S228 oF Nore

   

iBackPack 20K mAh Battery
INCLLIDED

NEVER LOSE
POWER AGAIN

 

mea dels Aly ARs he euthy

Supage $0 LOC or more

 

 

IBACKPACK LIPSTICK BATTERY
INCLUDED

 

sep note APL RIE a i aE

. ea
Phedge §2 562 of more

 

 

 

 

 

 

 

 

2.600 MAR
CREDIT CARD STYLE BATTERY
INCLUDED
3G0C mah
—_:
¢
Case 3:19-cv-00160 Document1-1 Filed on 05/06/19 in TXSD Page 12 of 19

Exhibit 8 ./BackPack Kickstarter Homepage

*

top det An vahete an he autht

Funding penod

Pepa an te Ate

 

 

   

&

BLUETOOTH AUDIO SYSTEM

INCLUDED

Fe Oli 8 33 eee ee ‘ is
HEADPHONE S/ MICROPHONE /AUDIO SYSTEM

 
 

 

Case 3:19-cv-00160 Documenti-1 Filed on 05/06/19 in TXSD

piuetoomn reat ih Resta repciekstarter Homepage

INCLUDED

A orngh denniGon taph quabty aud<
© wens syitert hspiay | ATTA et
\ A Arsen Phone ate ots
Vita reTrig a or
wi Meaty Tate Trig oa tars Lastere
ith Fast Gattory Rectacgert
Feb kg 2 vo ee Bobo eae

IBACKPACK SMART USB CABLES
INCLUDED

ff

 

  

 

CHARGING ZIPPER CABLE
INCLUDED

 

\v

 

bate f dabesy tet

 

Sean pee i. VD AG ae we Atadonet pp ube ts

TYPE-C CHARGING CABLE
INCLUDED

 

Page 13 of 19
 

Case 3:19-cv-00160 Documenti-1 Filed on 05/06/19 in TXSD

ef Exhibit B - IBackPagy Kigisiarter Homepage

 

4 PORT USB 2.0 HUB

INCLUDED

 

110V/220V WALL CHARGER
INCLUDED

fo
RasPack: .

DC 12V - 24V USB CAR CHARGER
INCLUDED

 

 

Page 14 of 19
 

Case 3:19-cv-00160 Document 1-1 Filed on 05/06/19 in TXSD Page 15 of 19

ickstarter Homepage

  

 

TSA CHECKPOINT FRIENDLY

Yous dom t have ta rertive year natebouk TMC hechpaett drlendty Ontabiy 10 ofert TSA
Comparer wrth the (BacaPack TSA employees abibty 18 quicidy move though
Tmecepoint Frienaty bag TSA without Rassias

° .

 
Case 3:19-cv-00160 Document1-1 Filed on 05/06/19 in TXSD Page 16 of 19

 

INTEGRATED TSA

ROOMS TG Lacs

 

TRAVEL SENTRY
APPROVED

panes
proven

Ed ieee ed tLe 6)

TSA aba a

RFIQ BLOCKING SLEEVES ULL

 

IBACKPACK 2 7%

OPTIONAL ADD-ONS

 

YOUR CUSTOM PLEDGE |
| USE BuckPurk Pledge culculutor far |
i additional assets.
i
t

TESTING
THF FLFCTRONICS

 
Case 3:19-cv-00160 Documenti-1 Filed on 05/06/19 in TXSD

_.. Exhibit B - iBackPack Kickstarter Homepage

 

S249 power
BACKPACK

$349

 

THE
iBACKPACK 2.0'* TEAM

 

 

DOUG MONAHAN

Page 17 of 19

 
 

Case 3:19-cv-00160 Document1-1 Filed on 05/06/19 in TXSD Page 18 of 19

Exhibit B - iBackPack Kickstarter Homepage

4200

        

RE SCS RD ONT AN BORE OSZNAR MIKLOS. SUAVEN BE RASA
Q 4
WORCMRACARBALES = MIECRAD SINAL.  GLABES RODRIGUES

YOUR iBackPack ~

Waridnata ad ty ar

   

ce ane Dy at

Sods tee

 

Laam snout s¢countabiity or tuceatacer

ort Ms project to Kickstat
Case 3:19-cv-00160 Document1-1 Filed on 05/06/19 in TXSD Page 19 of 19

 
